DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                            
This office action is in response to the amendment filed on 05/15/2022.  Claims 1-18 remain pending with claims 1 and 6 have been amended.                                  
The claim objection to claims 1 and 6 is withdrawn due the amendment filed on 5/15/2022.                

Response to Arguments
Applicant's arguments filed 05/15/2022 have been fully considered but they are not persuasive.                   
In the remarks, Applicant made two main arguments.                   
a)  The first argument:  Applicant respectfully submits that the prior arts fail to disclose the features “a detection unit, configured to detect a value of the lateral distance between the left-eye lens and the right-eye lens before and after the adjustment by the interpupillary distance adjustment device as a result of adjustment of the lateral distance between the left-eye lens and the right-eye lens by the interpupillary distance adjustment device” and “adjusting the portions of the left-eye image and the right-eye image displayed on the display screen in a direction parallel to the lateral direction between the left-eye and the right-eye lens based on the result of adjustment of the lateral distance between the left-eye lens and the right-eye lens based on the result of adjustment of the lateral distance between the left-eye and the right-eye lens such that a center of the left-eye image displayed on the display screen is aligned with a center of the left-eye lens and a center of the right-eye image displayed on the display screen is aligned with a center of the right-eye lens” in current amended claim 1.                       
This argument is not persuasive.  Benson clearly discloses that the distance between a user’s eyes (interocular distance Di) can be automatically detected (see column 5 lines 20-32 and figure 6a) and that the detected interocular distance Di can be used for laterally adjusting a position of the first/second images 700/702 such that the images 700/702 can be more centered to each of the user’s eyes, thereby improving a viewing experience (see column 5 lines 54-67 and column 6 lines 1-2 and figures 7a/7b).  Furthermore, the detected interocular distance Di can also be used for laterally adjusting a position of the optical elements, namely left/right convex lens 160 of the HMD 20 relative to the user’s eyes in order to enable them to be better aligned with the eyes of the user, thus improving a viewing experience and comfort to a user (see column 6 lines 2-8 and figures 2/3).                        
b) the second argument:  Applicant respectfully submits that measuring the distance between user’s eyes as recited by Benson is different from “detect a value of the lateral distance between the left-eye lens and right-eye lens” as recited in claim 1.  Benson also fails to measure the lateral distance between the left-eye lens and the right-eye lens “before and after the adjustment by the interpupillary distance adjustment device” as recited in claim 1.                  
This argument is not persuasive.  Benson clearly teaches that the detected distance between a user’s eyes (interocular distance Di) can be used for laterally adjusting a position of the left-eye lens 160 and the right-eye lens 160 to ensure that the lens 160 and eyes of the user can be better aligned for improving a viewing experience and comfort to the user (see column 6 lines 2-8 and figures 2/3).  Laterally adjusting the position of the left/right lens 160 relative to the eyes of the user for better alignment to improve a viewing experience reads on the measurement of the lateral distance between the left-eye lens and the right-eye lens “before and after the adjustment by the interpupillary distance adjustment device” as recited in claim 1.                                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (USPN 8,860,634), hereafter as Benson, in view of Richards (US 2001/0055152), and further in view of Edlund et al (US 2017/0318281), hereafter as Edlund.                            
RE claims 1, 6, 11 and 15, Benson discloses the invention substantially as claimed.                 
Benson discloses that a near eye display system and its operation method (see figure 1 and column 3 lines 25-67; i.e., HMD 20), comprising: a display screen, displaying a left-eye image and a right-eye image (see figures 1&2&6A&7A&7B and column 3 lines 25-30, 48-56, column 4 lines 1-35, 58-67, column 5 lines 29-40, 54-67 and column 6 lines 1-32; i.e., display portion 50 which comprising left display element 150l and right display element 150r, wherein left display element 150l displaying left-eye image 702, and right displaying element 150r displaying right-eye image 700); a graphic processing unit, coupled to the display screen, and configured to control positions of the left-eye image and the right-eye image on the display screen (see figure 8 and column 6 lines 59-67, column 7 lines 1-6; i.e., image generator 806); a lens group, comprising a left-eye lens and a right-eye lens, the left-eye lens being disposed on an optical transmission path of the left-eye image, the right-eye lens being disposed on an optical transmission path of the right-eye image (see figures 2&3 and column 4 lines 1-35; i.e., left-eye lens 160 and right-eye lens 160); an interpupillary distance adjustment device, controlling a lateral distance between the left-eye lens and the right-eye lens (see column 5 lines 40-67, column 6 lines 1-67, column 7 lines 1-6; i.e., controller 800 provides an adjustment signal 812 to image position adjuster 810 for controlling lateral distance between left-eye lens and right-eye lens); a detection unit, configured to detect a value of the lateral distance between the left-eye lens and the right-eye lens (see column 4 lines 58-67, column 6 lines 54-67, column 7 lines 1-6; i.e., the controller 800 to estimate/detect lateral displacement between left-eye lens and right-eye lens); and a control unit, coupled to the graphic processing unit, the interpupillary distance adjustment device and the detection unit (see figure 8 and its associated depictions; i.e., controller 800), wherein the control unit executes an operation of: adjusting the positions of the left-eye image and the right-eye image displayed on the display screen in a direction parallel to the lateral direction between the left-eye lens and the right-eye lens based on the result of adjustment of the lateral distance between the left-eye lens and the right-eye lens such that a center of the left-eye image displayed on the display screen is aligned with a center of the left-eye lens and a center of the right-eye image displayed on the display screen is aligned with a center of the right-eye lens (see column 5 lines 40-67, column 6 lines 1-67, column 7 lines 1-6 and figures 7A&7B; i.e., after adjustments, the default position 710 of image 700 is aligned with a center of the right-eye lens 100, the same adjusting process goes for left image 702 and left-eye lens 100).                     
However, Benson does not specifically disclose that a detection unit, obtaining lateral displacement amounts of the left-eye lens and the right-eye lens by detecting an adjustment amount of the interpupillary distance adjustment device or by detecting actual distance of the left-eye lens and the right-eye lens moved in a lateral direction.                     
Richards teaches a HMD comprising of display device RD1 and collimating lens CL1 joined together and that collimating lens CL1 can be free to move laterally with respect to same axes of the assembly of RD1 and CL1 (see section [0013]), in order to form a high-resolution HMD (see section [0002]).                 
Benson and Richards are combinable because they are from the field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Benson by including the implementation of moving the collimating lens CL1 laterally with respect to display device RD1 from Richards in order to form a high-resolution HMD.            
Furthermore, Benson in view of Richard do not disclose that an interpupillary distance adjustment device, comprising a mechanical structure physical coupled to at least one of the left-eye lens and the right-eye lens to adjust a lateral distance in a lateral direction between the left-eye lens and the right-eye lens.                       
Edland teaches that a HMD 1 (see figures 1a, 1B and sections [0009], [0024], [0034]) comprising a lens adjustment means 27 for mechanically adjusting the distance between the lens 24, 25 in order to correct for the different distance between the eyes of different users (see section [0057]).                        
Benson, Richard and Edlund are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Benson in view of Richard by including the teachings from Edlund in order to correct for the different distance between the eyes of different users.                   
RE claims 2 and 7, Benson in view of Richards and Edlund disclose that wherein the display screen is a single-piece display device, and the left-eye image and the right-eye image are respectively displayed on a left-half and a right-half of the single-piece display device (see figures 1, 6B, 7A and 7B; i.e., the single-piece display device 150 comprising of left-half 150l and right-half 150r).                            
RE claims 3 and 8, Benson in view of Richards and Edlund disclose that wherein the display screen is a double-piece display device, and the double-piece display device comprises a left-eye display device and a right-eye display device, wherein the left-eye display device displays the left-eye image, and the right-eye display device displays the right-eye image (see figures 1, 6A, 6B and its associated depictions; i.e., the display screen is a double-piece display device comprising of left-eye display element 150l and right-eye display element 150r).                            
RE claims 4 and 9, Benson in view of Richards and Edlund disclose that wherein a position of the display screen does not change together with the left-eye lens and the right-eye lens when the interpupillary distance adjustment device controls the lateral distance between the left-eye lens and the right-eye lens (see figures 6A, 6B, 7A and 7B, and its associated depictions; i.e., the position of display screen 50 does not change while the left-eye display element 150l and right-eye display element 150r are adjusted for changing).                       
RE claims 5 and 10, Benson in view of Richards and Edlund disclose that wherein the detection unit further detects an interpupillary distance of a user and accordingly drives the interpupillary distance adjustment device to control the lateral displacement amounts of the left-eye lens and the right-eye lens (see column 6 lines 43-67; i.e., the controller 800 to estimate/detect interpupillary distance of a user, and drive the interpupillary distance adjustment device 810 to control the lateral displacement Di between left-eye and right-eye).               
RE claims 12 and 16, Benson in view of Richards and Edlund disclose that a position of the display screen does not change together with the left-eye lens and the right-eye lens when the lateral distance between the left-eye lens and the right-eye is adjusted (see figures 6A/6B/7A/7B and its associated depictions; i.e., the position of display screen 50 does not change while the left-eye display element 150l and right-eye display element 150r are adjusted for changings).                       
RE claims 13 and 17, Benson in view of Richards and Edlund disclose that detecting the center of the left pupil and the center of the right pupil of the user by the detection unit; and determining the lateral displacement amounts of the left-eye lens and the right-eye lens by the control unit according to the center of the left pupil and the center of the right pupil of the user detected by the detection unit and accordingly driving the interpupillary distance adjustment device to correspondingly adjust the lateral distance between the left-eye lens and the right-eye lens (see column 5 lines 54-67, column 6 lines 1-32).                           

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (USPN 8,860,634), hereafter as Benson, in view of Niccolini et al (US 2017/0322624), hereafter as Niccolini, and Edlund et al (US 2017/0318281), hereafter as Edlund, and further in view of Richards (US 2001/0055152).                            
RE claims 14 and 18, Benson in view of Richards and Edlund disclose the invention substantially as claimed.                 
Benson in view of Richards disclose that the display screen, the graphic processing unit and the control unit are included in a portable electronic device detachably installed in the near eye display system, wherein the lateral displacement amounts are transmitted to the control unit in the portable electronic device after the detection unit detects the lateral displacement amounts of the left-eye lens and the right-eye lens, so that the positions of the left-eye image and the right-eye image on the display screen are adjusted correspondingly (see figures 1, 6A, 8 and its associated depictions).                      
However, Benson in view of Richards and Edlund do not specifically disclose that the lateral displacement amounts are wirelessly transmitted to the control unit in the portable electronic device after the detection unit detects the lateral displacement amounts of the left-eye lens and the right-eye lens, so that the positions of the left-eye image and the right-eye image on the display screen are adjusted correspondingly.                           
Niccolini teaches that a display system for remote control of working machine, comprising a pair of left-eye camera and right-eye camera attached to the working machine for capturing a plurality of images of the horizontal rotation and vertical swinging of the working machine, and an image processing device provided in the working machine for generating a panoramic image based on the plurality of images captured by the left-eye camera and the right-eye camera, wherein the image processing device is capable of wirelessly transmitting the panoramic image to the remote control device (see sections [0016], [0017]).                                
Benson, Niccolini, Edlund and Richards are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Benson in view of Niccolini and Edlund by including the image processing device which capable of wirelessly transmitting a panoramic image to the remote control device from Niccolini in order to remotely control a working machine (see sections [0016], [0017]).                              

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                       
Any inquiry concerning this communication from the examiner should be directed to Fred Tzeng whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	
FFT
August 05, 2022